Citation Nr: 1038849	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for sexual dysfunction to 
include as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for peripheral neuropathy 
to include as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The record reveals that the Veteran requested a Travel Board 
hearing in conjunction with his appeal.  The Veteran was 
scheduled for a hearing on August 31, 2009, but he did not 
report.  The Veteran has not requested another hearing and, 
therefore, the Veteran's hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran did not serve in the Republic of Vietnam; he is 
not entitled to a presumption of exposure to herbicides, 
including Agent Orange.

3.  The Veteran has not alleged any specific instances of 
exposure to herbicides during his period of service in Puerto 
Rico and there is no medical evidence that diabetes mellitus type 
II is related to active service or herbicide exposure.

4.  There is no evidence of any peripheral neuropathy or sexual 
dysfunction in active service and no evidence relating any 
peripheral neuropathy or sexual dysfunction to active service.  

5.  Service connection is not in effect for diabetes mellitus 
type II and, therefore, the claims for service connection on a 
secondary basis are denied as a matter of law.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  Sexual dysfunction was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A.            §§ 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).

3.  Peripheral neuropathy was not incurred in active service and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                  
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the RO provided the appellant with notice in 
October 2005, prior to the initial adjudication of the claim in 
March 2006.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
October 2005 letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the letter stated that the evidence must show that 
he had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
The letter indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.

The RO informed the Veteran about the information and evidence 
that he was expected to provide.  The October 2005 letter 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the agency 
or person that has them.  It was also requested that he complete 
and return the enclosed VA Form 21- 4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he would 
like VA to obtain on his behalf.  In addition, the Veteran was 
informed that it was his responsibility to ensure that VA 
received all requested records that are not in the possession of 
a Federal department or agency.

Further, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.  In this regard, the Board 
notes that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also described 
the assignment of effective dates.  Following the letter, the RO 
readjudicated the Veteran's claims for service connection in a 
September 2006 statement of the case.  Thus, VA cured any defect 
in the notice before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that all notification requirements have been met.  

In addition, the duty to assist the Veteran has been satisfied in 
this case.  The Veteran's service treatment records and complete 
service personnel records as well as all identified and available 
VA treatment records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the Board in 
connection with his claims.  In addition, the RO made reasonable 
efforts to verify the Veteran's alleged herbicide exposure in 
service.  In this regard, the RO contacted the National Personnel 
Records Center (NPRC) in December 2005 to determine whether the 
Veteran had any exposure to herbicides.  The NPRC responded that 
there were no records of exposure to herbicides.  In addition, 
the RO requested the Veteran's personnel records.  The Board 
acknowledges that VA has developed specific procedures to 
determine whether a Veteran was exposed to herbicides in vicinity 
other than the Republic of Vietnam. VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n), directs that the Veteran's description of exposure be 
furnished to the C&P service via e-mail to request that the 
Department of Defense's (DoD) inventory of herbicide operations 
be reviewed in order to determine whether herbicides were used as 
alleged.  If the issue of exposure to herbicides cannot be 
resolved, a request must be sent directly to the U. S. Army & 
Joint Services Records Research Center (JSRRC), in order to 
attempt to corroborate the claimed exposure.  The record includes 
a response from the C&P service stating that the Veteran served 
briefly in Puerto Rico at the time of small site testing in 1963, 
but there was no evidence to show that the Veteran was present at 
these sites or in the near vicinity.  The RO contacted the 
Veteran to provide a more detailed statement regarding his 
alleged exposure so that the JSRRC could conduct a search, but 
the Veteran did not respond with any information.  While VA has a 
duty to assist the Veteran in substantiating his claim, that duty 
is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 
(2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) 
(Veteran cannot passively wait for help from VA).  Therefore, any 
further development is not required.  

The Board recognizes that the Veteran was not afforded a VA 
examination with respect to the issues on appeal.  VA is required 
to provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  A medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but as follows: (1) contains competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or has 
a disease or symptoms of a disease subject to a VA presumption 
manifesting during an applicable presumptive period, provided the 
claimant has qualifying service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability.  Id.  With respect to the Veteran's 
claim for service connection for diabetes mellitus type II, the 
Board finds that a VA examination is not required.  As will be 
detailed below, the Board has determined that the Veteran's 
statements regarding herbicide exposure in Puerto Rico are not 
credible and there is no evidence of diabetes mellitus during 
active service or for many years after.  In addition, there is no 
medical evidence indicating that the Veteran's diabetes mellitus 
type II is related to herbicide exposure or otherwise related to 
active service.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion could substantiate the Veteran's claim because there 
was no evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms"); see also 
Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting 
that a Veteran's conclusory generalized statement that a service 
illness caused his present medical problems was not enough to 
entitle him to a VA medical examination since all Veterans could 
make such a statement, and such a theory would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations and require VA to provide such examinations 
as a matter of course in virtually every disability case).  In 
addition, the Board observes that the Veteran was not afforded VA 
examinations with respect to his claims for service connection 
for sexual dysfunction and peripheral neuropathy.  However, there 
is no evidence of the claimed disabilities in active service or 
for many years thereafter.  In addition, there is no evidence 
relating the Veteran's disabilities to active service.  
Furthermore, the Veteran has not been granted service connection 
for diabetes mellitus type II and, consequently, the claims of 
entitlement to service connection for sexual dysfunction and 
peripheral neuropathy as secondary to diabetes mellitus type II 
are being denied due to lack of legal merit.  Accordingly, it is 
not necessary to obtain a medical examination or medical opinion 
in order to decide the claims.  38 C.F.R. § 3.159(c)(4)(i).  For 
these reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	Diabetes Mellitus, type II

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e). Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R.                            § 
3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of            38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of              38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II diabetes 
or adult-onset diabetes), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision. 

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a regulatory established 
presumption is not the sole method for showing causation in 
establishing a claim for service connection for disability due to 
herbicide exposure.

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the 
Republic of Vietnam" means that a claimant must have been 
present within the land borders of Vietnam to obtain the benefit 
of the presumption of herbicide exposure.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus type II.

First, the Veteran has alleged that he was exposed to herbicides 
as a result of active service in Puerto Rico.  The Veteran's 
personnel records and DD form 214 do not reveal any active 
service in Vietnam.  Consequently, the Veteran is not presumed to 
have been exposed to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 
3.313.

In addition, service connection may be presumed for diabetes 
mellitus, type II as a chronic disease, if the disorder is first 
manifest to a compensable degree of at least 10 percent disabling 
within one year following the Veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In this case, however, neither the Veteran nor the record 
suggests he meets the criteria for this presumption.  That is, 
the medical evidence indicates that the diabetes mellitus type 
II, more than 30 years after he was discharged from service.  
Thus, service connection may not be presumed on that basis, 
either.  

However, the regulations governing presumptive service connection 
do not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the Veteran's claim under the provisions governing 
direct service connection.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.304.

In this case, the medical evidence of record clearly shows that 
the Veteran has been diagnosed with diabetes mellitus type II.  
See VA treatment records.

However, the service treatment records are completely absent for 
any diagnosis or documentation of diabetes mellitus type II.  The 
July 1963 separation examination report shows that the Veteran's 
sugar test was negative and the report is also absent for any 
diagnosis of diabetes mellitus type II.  Indeed, the medical 
evidence of record does not show that the Veteran sought 
treatment for diabetes mellitus type II immediately following his 
period of service or for many years thereafter.  The first 
evidence of diabetes mellitus, type II is dated more than 30 
years after separation from active service.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period without 
medical complaint when deciding a claim).

Furthermore, there is no medical evidence indicating that the 
Veteran's current diabetes mellitus type II is related to active 
service or herbicide exposure.  As was determined previously, 
there is no evidence to show that the Veteran was exposed to 
herbicides during his active service other than the Veteran's own 
personal assertions.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006), citing to Duenas v. Principi, 18 Vet. App. 512, 517-18 
(2004) (VA will provide a medical examination where the evidence 
of record, taking into consideration all information and lay or 
medical evidence contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service).

Finally, the Board notes that it has also considered the 
Veteran's submitted medical articles regarding the incidence of 
cancer and other diseases where herbicides have been used, such 
as in Puerto Rico.  The Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sack v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality of 
nexus), Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this 
case, however, the information submitted by Veteran is not 
accompanied by a medical report or opinion from a medical 
professional supporting his claim that herbicide exposure caused 
his diabetes mellitus type II.   For this reason, the Board finds 
that the treatise information does not contain the necessary 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sack, 11 Vet. App. at 317 (citing Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown,  
9 Vet. App. 521, 523 (1996).

In fact, the only evidence linking the Veteran's diabetes 
mellitus type II to active service is his own personal 
statements.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay 
person is not competent to testify that his current diabetes 
mellitus type II was caused by his active service, to include 
exposure to herbicides.  
Concerning this, the Board is mindful that competent medical 
evidence is not necessarily required where the determinative 
issue in a case involves medical causation or a medical 
diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 
303 (2007) (lay testimony is competent to establish the presence 
of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis).  However, in 
this case, the Veteran is not providing statements related to the 
diagnosis of a simple disorder or about symptomatology but is 
instead rendering an opinion as to the etiology of diabetes 
mellitus.  

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, diabetes is not a condition capable of lay diagnosis, 
nor is it the type of condition that can be causally related to 
military service without medical expertise.  Davidson, 581 F.3d 
1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this 
regard, the onset and diagnosis of diabetes requires medical 
testing and the cause of the disease is a matter of medical 
complexity.  Thus, the Board concludes that, although the Veteran 
is competent to report symptoms he experienced while in service 
and after service, his statements as to the cause of diabetes 
mellitus do not constitute competent evidence.  As a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that matters involving special experience 
or special knowledge require the opinions of witnesses skilled in 
that particular science, art, or trade).  Therefore, the 
Veteran's statements regarding the etiology of diabetes mellitus 
in this case do not constitute competent medical evidence on 
which the Board can make a service connection determination.

The Board has considered the Veteran's assertions that he was 
exposed to herbicides during active duty service in Puerto Rico.  
The Veteran has stated that he was exposed to "wind-borne" 
herbicides when traveling in Puerto Rico.  As noted previously, 
the RO has made efforts to corroborate the Veteran's statements 
of herbicide exposure.  The RO contacted the NPRC in December 
2005 and the NPRC responded that there were no records of 
exposure to herbicides.  Next, the RO contacted the C&P service 
regarding any herbicide use in Puerto Rico, specifically Ramey 
AFB in Aguadilla, Puerto Rico, where the Veteran was stationed.  
In e-mail correspondence dated in November 2008, the C&P service 
stated that a listing of herbicide use and test sites outside 
Vietnam, provided by the DoD was reviewed.  With respect to the 
Veteran, it was noted that during 1956 to 1957, there were 
multiple herbicide tests on Puerto Rico, mainly in the 
Southwestern part of the island.  Years later, on February 12, 
1967, a test was conducted at las Marias, located on the West 
Central part of the island.  From August to December 1967, tests 
were conducted at Rio Grande, also known as El Yunque, located on 
the East central part of the island.  Additional testing occurred 
between 1963 and 1967 on small sites located at Mayaguez, 
Maricao, Guajataca, Guanica, Toro Nego, El Verde, and Jiminez.  
The Veteran did not serve in Puerto Rico during any of the major 
testing periods, but served briefly during the periodic small 
site tests in 1963.  Aguadilla, where the Veteran was stationed, 
was on the Northwest coast of the island and only one of the 
small test sites that could be found on the map was Mayaguez, 
about 20 to 30 miles away from Aguadilla.  

Initially, although the Veteran is competent to state that he 
traveled around Puerto Rico, he is not competent to state that he 
was exposed to "wind-borne" herbicides.  The Veteran has not 
contended that he had any direct contact or exposure to 
herbicides or spraying but has instead provided vague statements 
explaining that he was exposed to wind-borne herbicides while 
traveling in Puerto Rico from 1961 to 1963.  However, the Veteran 
is not competent to determine whether he was exposed to wind-
borne herbicides because there is no evidence that the Veteran 
has specific scientific knowledge such that he could identify 
Agent Orange or any herbicide residue by smell, sight, etc., and 
he has not claimed that he could.  Furthermore, there is no other 
evidence of record showing that the Veteran was exposed to 
herbicides in Puerto Rico aside from the Veteran's own personal 
assertions.  As shown above, the C&P service e-mail 
correspondence noted that the Veteran was not present during 
large scale spraying in Puerto Rico and was only briefly present 
during periodic small site testing in 1963.  Even so, there is no 
evidence to show that the Veteran traveled around Puerto Rico to 
the small sites or in the vicinity of the sites.  The Veteran's 
military occupational specialty of "apprentice cook" does not 
make it likely that the Veteran would have been exposed to small 
site testing off Ramey AFB.  Moreover, the December 2005 NPRC 
response did not find any records that the Veteran was ever 
exposed to herbicides.  The Veteran has been afforded several 
opportunities to provide more detailed statements regarding his 
alleged exposure to include providing a 60 day period as to when 
he was exposed.  However, the Veteran has not provided any 
specific details regarding his alleged exposure and has only 
provided vague statements of wind-borne exposure from 1961 to 
1963, which is not sufficient to allow for a meaningful search by 
the JSRRC.  Finally, the Board recognizes the submitted articles 
by the Veteran regarding herbicide use in Puerto Rico.  Several 
articles noted that the cancer incidence in certain cities in 
Puerto Rico was high.  In addition, a letter to Secretary 
Rumsfeld from a member of Congress requested information 
regarding herbicide use in several areas of Puerto Rico.  The 
Board does not dispute that herbicide testing was conducted in 
Puerto Rico, the question is whether the Veteran himself was 
exposed to herbicides and the objective evidence of record simply 
does not support the Veteran's personal assertions of herbicide 
exposure.  Thus, the Veteran's lay testimony regarding such 
exposure is not credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).

In sum, there is no evidence of diabetes mellitus type II in 
active service or for many years thereafter, no medical evidence 
relating the Veteran's diabetes mellitus type II to active 
service or herbicide exposure and no credible evidence of 
herbicide exposure in Puerto Rico.  Therefore, the Board finds 
that diabetes mellitus, type II did not manifest during service 
and has not been shown to be causally or etiologically related to 
an event, disease, or injury in service, to include herbicide 
exposure.  Accordingly, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for diabetes mellitus type II.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Thus, the Board 
concludes that service connection for diabetes mellitus, type II 
is not warranted.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 
3.102, 3.303.

II.	Sexual Dysfunction and Peripheral Neuropathy

The record reveals that the Veteran has specifically claimed 
entitlement to service connection for sexual dysfunction and 
peripheral neuropathy on a secondary basis.  See August 2005 
claim.  However, the Board notes that VA has a duty to consider a 
claim under all theories of entitlement and that VA must fully 
and sympathetically develop a Veteran's claim to its optimum, 
which requires VA to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations.  Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Further, the RO 
has also adjudicated the Veteran's claims for service connection 
on a direct basis.  See March 2006 rating decision.  Therefore, 
the Board will also consider service connection on a direct 
basis.

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board finds that service 
connection for sexual dysfunction and peripheral neuropathy is 
not warranted on a direct basis.  The medical evidence reveals 
that the Veteran has been diagnosed with sexual dysfunction and 
peripheral neuropathy.  However, there is no evidence of these 
disabilities until many years after the Veteran's separation from 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding, in an aggravation context, that the Board 
may consider a prolonged period without medical complaint when 
deciding a claim).

Furthermore, there is no medical evidence of record relating any 
currently existing sexual dysfunction or peripheral neuropathy to 
active service.  Moreover, the Veteran himself has not contended 
that the disabilities have existed since service or that they are 
related to active service.  Instead, the Veteran has stated that 
they are related to his non service-connected diabetes mellitus.  

Therefore, as there is no evidence of any sexual dysfunction or 
peripheral neuropathy in service and no evidence of record 
relating any currently existing sexual dysfunction or peripheral 
neuropathy to active service, the Board finds that the Veteran's 
claims for service connection for peripheral neuropathy and 
sexual dysfunction on a direct basis must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R.         § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-
connected disability aggravates a nonservice-connected condition, 
a Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R.  § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R.         
§ 3.310 in effect before the change, which version favors the 
claimant.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to the Veteran's claims of entitlement to service 
connection for sexual dysfunction and peripheral neuropathy as 
secondary to diabetes mellitus type II, in consideration of the 
evidence of record under the laws and regulations as set forth 
above, the Board concludes that the Veteran's claims must be 
denied.  As shown above, the Board has denied entitlement to 
service connection for diabetes mellitus, type II and, therefore, 
the threshold legal requirement of a service-connected disability 
has not been met.  Consequently, secondary service connection for 
sexual dysfunction and peripheral neuropathy cannot be granted as 
a matter of law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where 
law is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

In summary, for the reasons set forth above, the Board finds that 
service connection for sexual dysfunction and peripheral 
neuruopathy is not warranted on a secondary basis.  Because the 
preponderance of the evidence is against the Veteran's claims, 
the benefit of the doubt provision does not apply.  Accordingly, 
the Board concludes that service connection for sexual 
dysfunction and peripheral neuropathy is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


ORDER

Entitlement to service connection for diabetes mellitus type II 
to include as a result of herbicide exposure is denied.  

Entitlement to service connection for sexual dysfunction, to 
include as secondary to diabetes mellitus type II is denied.  

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to diabetes mellitus type II is denied.  

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


